Citation Nr: 9906014	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  96-45 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty for training from August to 
December 1974, and served on active duty from July 1979 to 
July 1983.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 decision by 
the RO that denied, inter alia, service connection for 
chronic low back pain.  

This matter was previously before the Board in January 1998, 
when it was remanded to the RO for additional development.


FINDING OF FACT

The veteran's current low back disability did not have its 
onset during active military service and is not related to 
continuous symptoms since service.


CONCLUSION OF LAW

The veteran does not have low back disability that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and her representative contend that the veteran 
has a low back disorder which is due to service.  In this 
regard, the Board notes that generally, in order to establish 
service connection for a disability, there must be evidence 
that the disability is related to disease or injury that 
either began in or was aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1998).  Service connection may also be granted by 
operation of certain statutory or regulatory presumptions.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see, e.g., 38 
U.S.C.A. §§ 1112, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1998).

Service connection requires medical evidence of a current 
disability, unless the disability in question is the type of 
disability about which a lay person is competent to testify.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); and cf. Falzone v. 
Brown, 8 Vet. App. 398 (1995).  Even if the lay witness is 
competent to testify about the current disability in 
question, the record must contain medical evidence which 
links the current symptomatology to the lay evidence 
regarding in-service events, continuity of post-service 
symptomatology, or the chronicity of post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. at 494-95 
(1997).

Here, the veteran's service medical records reflect that on 
several occasions during active duty, she was diagnosed as 
having low back pain.  Moreover, the uncontradicted recent 
medical evidence tends to show that she currently experiences 
low back disability, and that she has attributed this 
disability to symptomatology that has persisted since 
service.  See June 1996 VA examination report; see also 
outpatient treatment records dated February 1993; February 
1994; July, August, and October 1996; and January, March, and 
July 1997; VA spine examination report dated October 1998; 
and private treatment records of Jay D. Meggison, D.C.  Thus, 
the crucial question is whether the medical evidence tends to 
show any (etiological) link between the in-service back 
problems, the veteran's complaints of persistence of 
symptomatology since service, and her current back 
disability.  

The medical evidence in this regard includes certain service 
medical records which are pertinent to the extent that they 
reflect comments on etiology and any anticipated residuals of 
in-service back problems, or otherwise tend to show the 
origin of her back disability.  See Martin v. Gober, 10 Vet. 
App. 394, 395 (1997) (in-service prediction of future 
disability might be probative of such disability, depending 
on the context, specificity and relative certainty 
expressed).  In particular, an April 1979 entrance 
examination report reflects that her back was normal on 
clinical examination, which is presumably accurate.  
38 C.F.R. § 3.304(b) (1998).  Although there is a notation on 
the corresponding report of medical history which might be 
read as "h[erniated] n[uclear] p[ulposus] 2 April 1979," 
and the veteran indicated that she had been previously 
discharged from military service due to physical or other 
reasons, there is no clear and unmistakable evidence in the 
file which would refute the presumption of the soundness of 
her back on entry into active duty.  Id.  The RO's efforts to 
locate pre-April 1979 service medical records were 
unavailing.  In any case, the record lacks any current 
diagnosis of a herniated nucleus pulposus, and the service 
record did not identify any herniation site.

A February 1980 inpatient service record reflects that, three 
days after a motor vehicle accident, the veteran returned to 
duty with a diagnosis of low back sprain, lumbosacral, 
"resolved."  A contemporaneous profile record reflects 
that, although she was placed on limited duty, the low back 
pain was temporary and not expected to exceed ninety days' 
duration.  The profile limitations were for only the first 
fourteen of the ninety days, and were to be canceled 
automatically at that time unless otherwise directed.  No 
such directions are of record.  Thus, this evidence tends to 
show the medical examiner's expectation that the veteran 
would not have any long-term residual low back disability due 
to the motor vehicle accident.

Indeed, service medical records do not reflect any further 
complaints of back problems until nearly a year later, in 
February 1981, when the veteran reported for treatment of a 
backache of one day's duration after she picked up batteries 
in an improper manner.  The diagnosis was low back strain.  
The veteran returned for treatment later, from February to 
November 1981, with similar complaints.  In particular, a 
March 1981 OBGYN consultation sheet reflects that the veteran 
was referred for consultation with a "history" of chronic 
low back pain, probably secondary to heavy lifting and poor 
posture.  She complained of low back pain "for the past five 
years," after trauma to her back.  The pertinent diagnostic 
impression was low back pain.  An April 1981 treatment record 
reflects a diagnosis of "chronic" low back pain of unknown 
etiology.  A "temporary" profile, dated in late June 1981, 
expired two months later, in August 1981, at which time the 
veteran complained of increased back pain.  The examiner 
diagnosed low back pain of unknown etiology.  A September 
1981 record, entered by the same examiner, noted a 
psychological overtone to the etiology of the veteran's back 
and knee pains.  The veteran was placed on a "temporary" 
profile again in November 1981. 

Thereafter, the service medical records are silent as to back 
complaints until March 1982, when the veteran complained of 
back pain, tingling, and numbness after lifting a tool.  She 
was discharged with no follow-up required (although she was 
instructed not to lift more than 20 pounds for the ensuing 48 
hours).  There is no in-service medical evidence of sequelae 
to the March 1982 episode.  On the contrary, a May 1983 
separation examination found that her spine and other 
musculoskeletal systems were normal, and the separation 
documents contain no mention of any in-service back injuries.  
All in-service x-rays and neurologic testing regarding the 
veteran's low back were within normal limits.

As to the February 1980, February 1981, and March 1982 back 
injuries, the anticipated duration of the low back pain was 
either not described by the medical evidence or, as reflected 
by the profiles, limited to (at most) two months' duration. 
Indeed, the record lacks evidence of back-related complaints 
during the periods of time between the injuries.  The medical 
evidence tends to show that two of the three episodes 
(February 1980 and March 1982) were of short duration.  
Although the veteran had a prolonged period of low back 
problems from February to November 1981, and although the 
June 1981 profile indicated an August 1981 expiration, the 
latest etiological assessment during this episode, made in 
September 1981, was of back pain of unknown etiology, with a 
psychological overtone.  Moreover, although two medical 
examiners characterized the February 1981 to November 1981 
low back pain as "chronic," it is significant to note that 
the etiology was diagnosed by one of those examiners as 
unknown, and the other examiner merely gave a "history" of 
chronic problems.  In this context, the foregoing tends to 
demonstrate that in-service examiners did not believe that 
the veteran would manifest low back pain ("chronic" or 
otherwise) beyond the expiration periods stated in the 
profiles.  In any case, there is no in-service medical 
evidence that predicted, with any certainty or specificity, 
that the veteran would have post-service back problems.  See 
Martin, supra.

As for post-service medical evidence that might shed light on 
the etiology of the veteran's current low back problems, the 
only records that affirmatively address this issue are the 
June 1996 and October 1998 VA examination reports.  Cf. 
October and June 1996 private records of Dr. Meggison, and VA 
outpatient treatment records dated August 1996, January 1997 
(all silent as to duration or etiology of low back pain); and 
cf. VA outpatient records dated February 1993, February 1994, 
July and October 1996, and March and July 1997 (reflecting 
veteran's report of duration of back problems, but lacking 
opinion of duration or etiology by any competent medical 
personnel.)  The October 1998 examination report reflects 
that the examiner reviewed the claims file, noted the 
veteran's assertions of continuity of symptomatology, and 
concluded that the veteran had lower back strain which is not 
causally related to any symptoms in service.  The examiner 
supported that conclusion by noting that the veteran was able 
to return to her duties after the in-service motor vehicle 
accident, and by noting recent (normal) x-ray evidence.  The 
Board accords great probative value to that conclusion, 
because it explains the gaps between the series of treatments 
that the veteran received in February 1980, from February to 
November 1981, and in March 1982.  In other words, the 
rationale regarding the veteran's return to duty in February 
1980 also tends to explain her return to duty in November 
1981 and March 1982.  The examiner's conclusion is also 
consistent with the service medical records insofar as they 
tend to show that in-service examiners did not believe that 
the veteran would experience more than temporary consequences 
of her back injuries.

In contrast, the June 1996 VA examination report recites the 
history as provided by the veteran, and diagnosed low back 
pain which "seems" to be chronic in nature.  This tends to 
show that the veteran's complaints of continuity of 
symptomatology "seem" to be related to her current back 
problems.  See 38 C.F.R. § 3.303(b); Savage, supra; and see 
Felden v. West, 11 Vet App 427 (1998) (where doctor's letter 
concluded veteran was unemployable without explicit link to 
service-connected disability, but that was the only 
disability mentioned in letter, the Board reversibly erred in 
finding unemployability did not pertain to that disability).  
Nevertheless, the examiner did not explicitly linking the 
diagnosis to service.  More importantly, he failed to provide 
a rationale for the characterization of the low back pain as 
"chronic," or to explain why he might have believed the low 
back pain to be due to service, particularly given the nearly 
10-year gap between the medical evidence generated in service 
and the earliest post-service medical evidence; the 
possibility of intercurrent injury (see, e.g., July 1997 VA 
outpatient treatment record notation regarding lawn mower 
injury, February 1994 VA outpatient report of injury 10 years 
previously, and the veteran's March 1993 letter to her 
congresswoman regarding heavy labor after service); or the 
veteran's return to duty following the in-service injuries.  
Indeed, notwithstanding that the June 1996 VA examiner stated 
that he reviewed the claims file, he did not comment on the 
in-service injuries, but instead mentioned only the veteran's 
denial of in-service injury.  Moreover, his diagnosis appears 
to be tentative in tone, in that he said that the disorder 
"seems" to be chronic.  In contrast, the October 1998 VA 
examiner expressed no such hesitancy.  Thus, the Board finds 
the June 1996 VA examination report to be of less probative 
value than the October 1998 VA examination report.  

The veteran's testimony is credible as to continuity of 
symptomatology.  However, it is not competent as to etiology, 
as there is no evidence that she has the medical expertise 
necessary to render an etiological opinion.  See Epps and 
Savage, supra.  Thus, the weight of the etiologic evidence is 
against her claim.

The Board has considered whether there is evidence of a 
chronic low back disability, such as arthritis, manifested to 
a compensable degree within a year of service.  See 38 C.F.R. 
§§ 3.307, 3.309 (1998).  However, the record lacks post-
service medical evidence of low back problems dated prior to 
the February 1993 VA outpatient treatment record.  Moreover, 
a September 1983 VA knee examination report reflects the 
examiner found a right knee disability, but found the rest of 
the veteran's musculoskeletal system to be normal.  This 
evidence tends to disprove the presence of "chronic" low 
back disease during the year after service.  See Forshey v. 
West, No. 96-1038 (U.S. Vet. App. Dec. 3, 1998) (Court 
approved Board's use of "negative" evidence).  It also 
tends to refute the veteran's testimony regarding continuity 
of symptomatology.  See 38 C.F.R. § 3.303 (b) (1998); Savage, 
supra; Forshey, supra.  Furthermore, the record lacks 
evidence that low back problems are related to any service-
connected disability.  38 C.F.R. § 3.310 (1998).

The representative contends that the veteran is entitled to 
the benefit of the doubt with respect to her claim.  However, 
the benefit-of-the-doubt doctrine only applies if the 
evidence for and against a claim is in relative equipoise.  
As the weight of the evidence is against the claim here, the 
benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER


Service connection for a low back disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

- 8 -


- 7 -


